DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al(US 2021/0315025 A1) in view of Zhou et al(US 2018/0103390 A1).

Regarding claim 1, Seok ‘025 teaches, an apparatus for wireless communication in a network( [0051], [0052] and Fug. 1, 16,  AP105commnicating wirelessly with STA 155), comprising:
 (a)  a wireless communication circuit configured as a first multi-link device (MLD) configured for wirelessly communicating at least one physical layer protocol data unit (PPDU) with at least one other station( [0051], [0065],  [0094] and Figs. 1,  16 multi-link device capable of transmitting PPDU disclosed) 
 (b) a processor coupled to said wireless communication circuit of said MLD configured for operating on a wireless network( [0094], [0095] and Fig. 16,  processor 1605 coupled to transceivers 1 and 2); 
(c) a non-transitory memory storing instructions executable by the processor( [0094], [0095] and Fig. 16, processor 1605 coupled with memory 1610); and
 (d) wherein said instructions, when executed by the processor, perform obtaining a transmit opportunity (TXOP) for transmitting to a second MLD, by performing steps comprising([0008], [0071] and Figs. 9-11, obtaining TXOP for a second link of MLD by using independent back off counts is disclosed):
 (i) setting a random number of backoff slots, as a random backoff, for channel contention on each link([0008], [0071]-[0073] and Figs. 9,  setting independent random backoff for each link of MLD); 
(ii) counting down the random backoff on each link independently([0008], [0071]-[0073] and Figs. 9-10,  setting independent random backoff for each link of MLD and countdown independently for each link as shown in Figs. 9-10);
 (iii) gaining channel access and obtaining a transmit opportunity (TXOP) on a link when the backoff of that link counts down to zero([0008], [0071]-[0073] and Figs. 9-10,  when the backoff counter reaches 0 getting TXOP on a first/second link of the MLD as shown in Fig.); and
 (iv) reserving the TXOP duration on a link whose end time cannot occur later than the latest existing TXOPs of the first MLD([0062], [0071]-[0073] and Figs. 9-10,  synchronous TXOP, where TXOP duration for first and Second links of MLD being reserved to start and end at the same time). 
Seok ‘025 does not explicitly teach, in a network in which carrier-sense multiple-access collision avoidance (CSMA/CA) as well as multi-link operations are applied.
Zhou ‘390 teaches, in a network in which carrier-sense multiple-access collision avoidance (CSMA/CA) as well as multi-link operations are applied([0032], [0065], [0066],  transmitting  PDU using a multi-link in a network that uses CSMA/CA to reserve links).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Seok ‘025 by incorporating the teaching of Zhou ‘390, since such modification would  ensure access by all devices while traffic having different timing constraints are handled in an appropriate manner, as suggested by Zhou ‘390, ([0004]-[0005]).


Regarding claim 2, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD sets the random number of backoff slots by using a single random number to set the backoff slots on multiple links([0008], [0071]-[0073] and Fig. 9,  respective backoff counter for each link is set to common integer value as shown in Fig. 9).  
Regarding claim 3, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein the said first MLD sets the random number of backoff slots by using the same random number to set the -66-SONY352US SYP336850US02 backoff slots on multiple links that have the same contention window (CW)( [0072] and Fig. 9,  a common integer value for the back-off counter of each STA is determined. Specifically, when the contention window for an access category (CW[AC]) is the same).
Regarding claim 4, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD sets the random number of backoff slots by using different random numbers to set a number of backoff slots on multiple links that have different contention windows (CWs)( [0072] and Fig. 10, when CW[AC] for each STA is different, each STA in the multi-link device selects integer values randomly from a uniform distribution of values in the range of 0 to CW[AC] for each STA).
Regarding claim 5, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD sets the random number of backoff slots for the backoff on a link when said first MLD is counting down a backoff on that link([0008], [0071]-[0073] and Figs. 9,  setting independent random backoff for each link of MLD).  
Regarding claim 6, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD sets the random number of backoff slots by resetting the backoff slots on a link even if the said first MLD is counting down a backoff on that link([0076] and Fig. 11, resetting the backoff counter link to 0).  
Regarding claim 7, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD reserving the TXOP duration on a link performs aligning the TXOP end time with the existing TXOPs which are under the control of said first MLD([0062], [0071]-[0073] and Figs. 9-10,  synchronous TXOP, where TXOP duration for first and Second links of MLD set  to start and end at the same time). 
Regarding claim 8, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein the said first MLD reserving the TXOP duration on a link performs forcing the TXOP interval to end earlier than in existing TXOPs owned by said first MLD([0069], [0070] and Figs. 8, 12,  TXOP duration for second link ends before the first link duration).  
Regarding claim 9, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD reserving the TXOP duration on a link, whose end time is earlier than the existing TXOPs, performs contending for the channel immediately after ending the TXOP of the link whose end time is earlier than the existing TXOPs([0069], [0070] and Figs. 5, 8, 12,  initiating backoff counter when the reserved TXOP duration ends).  
Regarding claim 10, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD reserving the TXOP duration on a link, whose end time is earlier than the existing TXOPs, performs contending for the channel after all the TXOPs end( [0085] and Fig. 12, AP2 contending for channel after TXOP ends on the 5GHz link).  
Regarding claim 11, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD reserving the TXOP duration on a link performs truncating that TXOP so that it ends earlier([0069], [0070] and figs. 8, 12,  TXOP duration for second link ends before the first link duration).
 	Regarding claim 12, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD reserving the TXOP duration on a link, performs reserving the TXOP duration on multiple links and terminates all the TXOPs at the same time([0062], [0071]-[0073] and Figs. 9-10,  synchronous TXOP, where TXOP duration for first and Second links of MLD set  to start and end at the same time)..  
Regarding claim 15, Seok ‘025 teaches, an apparatus for wireless communication in a network([0051], [0052] and Fug. 1, 16,  AP105commnicating wirelessly with STA 155), comprising:
 (a) a wireless communication circuit configured as a multi-link device (MLD) for communicating at least one other station( [0051], [0065],  [0094] and Figs. 1,  16 multi-link device capable of communicating with another STA/AP disclosed)  
(b) a processor coupled to said wireless communication circuit of said MLD configured for operating on a wireless network( [0094], [0095] and Fig. 16,  processor 1605 coupled to transceivers 1 and 2); 
 (c) a non-transitory memory storing instructions executable by the processor( [0094], [0095] and Fig. 16, processor 1605 coupled with memory 1610); and 
(d) wherein said instructions, when executed by the processor, perform obtaining channel access by performing steps comprising([0008], [0071] and Figs. 9-11, obtaining TXOP for a second link of MLD by using independent back off counts is disclosed):
 (i) setting a same random number of backoff slots, as a random backoff, for channel contention on multiple links([0008], [0071]-[0073] and Fig. 9,  respective backoff counter for each link is set to common integer value as shown in Fig. 9); 
(ii) counting down the random backoff on each link independently([0008], [0071]-[0073] and Fig. 9,  counting down the  independent random backoff for each link of MLD); and 
(iii) gaining channel access on a link when the backoff of that link -68-SONY352US SYP336850US02 counts down to zero([0008], [0071]-[0073] and Fig. 9, when the backoff counter reaches 0 getting TXOP on a first/second link of the MLD as shown in in Fig. 9).  
Seok ‘025  does not explicitly teach, in a network in which carrier-sense multiple-access collision avoidance (CSMA/CA) as well as multi-link operations are applied.
Zhou ‘390 teaches, in a network in which carrier-sense multiple-access collision avoidance (CSMA/CA) as well as multi-link operations are applied([0032], [0065], [0066],  transmitting  PDU using a multi-link in a network that uses CSMA/CA to reserve links).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Seok ‘025 by incorporating the teaching of Zhou ‘390, since such modification would  ensure access by all devices while traffic having different timing constraints are handled in an appropriate manner, as suggested by Zhou ‘390, ([0004]-[0005]).
Regarding claim 16, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein MLD setting of the random backoff slots comprises using a same random number to set the backoff slots on multiple links that have the same contention window (CW) ( [0072] and Fig. 9,  a common integer value for the back-off counter of each STA is determined. Specifically, when the contention window for an access category (CW[AC]) is the same).  
Regarding claim 17, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein MLD setting of the random backoff slots comprises using a same random number to set the backoff slots on multiple links that have different contention windows (CWs) ( [0072] and Fig. 10, when CW[AC] for each STA is different, each STA in the multi-link device selects integer values randomly from the range of 0 to CW[AC] for each STA).  
Regarding claim 18, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein MLD setting of the random backoff slots comprises using different random numbers to set the backoff slots on multiple links that have different contention windows (CWs) ( [0072] and Fig. 10, when CW[AC] for each STA is different, each STA in the multi-link device selects integer values randomly from a uniform distribution of values in the range of 0 to CW[AC] for each STA).
Regarding claim 19, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein MLD setting of the random backoff slots comprises continuing the backoff on a link if the MLD is counting down a backoff on that link([0062]and Fig.6, STA1 does not yet initiate a TXOP, and STA2 continues its back-off procedure)  
Regarding claim 20, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein MLD setting of the random backoff slots comprises resetting the backoff on a link even if the MLD is counting down a backoff on that link([0076] and Fig. 11, resetting the backoff counter link to 0).    
Regarding claim 21, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein MLD setting of the random backoff slots comprises setting a same random number of backoff slots on multiple links for obtaining the TXOPs of the same AC( [0072] and Fig. 9,  a common integer value for the back-off counter of each STA is determined. Specifically, when the contention window for an access category (CW[AC]) is the same) .  
Regarding claim 22, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches wherein MLD setting of the random backoff slots comprises setting a same random number for the backoff slots on multiple links for obtaining the TXOPs of different ACs( [0072] and Fig. 10, when CW[AC] for each STA is different, each STA in the multi-link device selects integer values randomly from a uniform distribution of values in the range of 0 to CW[AC] for each STA).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seok ‘025 and Zhou ‘390 as applied to claims, and further in view of Jang et al(US 2021/0329698 A1).

Regarding claim 13, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD reserving the TXOP duration on a link, performs reserving the TXOP duration on multiple links ([0069], [0070] and Fig. 8, generating CTS 815/820 to reserve the TXOP as shown in Fig.8).
The combination of Seok ‘025 and Zhou ‘390 does not explicitly teach, generates a clear-to-send to itself (CTS-to-Self) to reserve TXOP on a link.
Jang ‘698 teaches, generates a clear-to-send to itself (CTS-to-Self) to reserve TXOP on a link([0258], [0262], AP transmitting CTS-to-Self frame to reserve TXOP on a link).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Seok ‘025 and Zhou ‘390 by incorporating the TXOP reserving method of Jang ‘698, since such modification would provide  efficient signal transmission by preventing collision between a transmitted signal and a received signal in the transmitting STA, as suggested by Jang ‘698([0009]). 
  Regarding claim 14, the combination of Seok ‘025 and Zhou ‘390 teaches all of the claim limitations, Seok ‘025 further teaches, wherein said first MLD reserving the TXOP duration on a link, performs reserving the TXOP duration on multiple links and  align the physical layer protocol data unit (PPDU) being communicated([0069], [0070] and Fig. 8, generating CTS 815/820 preceded by padding 805 to reserve the TXOP as shown in Fig.8 in order to align PPDU).  
The combination of Seok ‘025 and Zhou ‘390 does not explicitly teach, generates a clear-to-send to itself (CTS-to-Self) with padding to reserve TXOP on a link.
Jang ‘698 teaches, generates a clear-to-send to itself (CTS-to-Self) with padding to reserve TXOP on a link ([0258], [0262], AP transmitting CTS-to-Self frame to reserve TXOP on a link).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined communication system of Seok ‘025 and Zhou ‘390 by incorporating the TXOP reserving method of Jang ‘698, since such modification would provide  efficient signal transmission by preventing collision between a transmitted signal and a received signal in the transmitting STA, as suggested by Jang ‘698([0009]). 
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWET HAILE/Primary Examiner, Art Unit 2474